Citation Nr: 0124972	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-09 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from May 1976 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  

The veteran was scheduled to testify at a personal hearing 
before a Member of the Board at the RO in July 2001.  
However, he requested that the hearing be rescheduled.  
Another hearing was scheduled in September 2001.  He failed 
to report.  Accordingly, the Board will enter a decision, 
based on the evidence of record, as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b), 3.340, 
3.34l, 4.16(a) (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
substantially revised VA's duty to assist claimants for VA 
benefits.  It also included an enhanced duty to notify the 
claimant as to what information and evidence is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

In the present case, all relevant evidence has been obtained 
by the RO, and the veteran has not identified any outstanding 
evidence that might aid his claim.  In addition, he was 
afforded several VA examinations throughout the course of his 
appeal.  Hence, the Board finds that VA's duties set forth in 
the VCAA have been substantially complied with, and no useful 
purpose would be served by remanding the matter to the RO for 
additional consideration of the new law.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2001).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2001).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2001).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2001).  

The veteran's only service-connected disabilities include 
degenerative changes of the lumbar spine, currently rated 40 
percent disabling; status post right femur fracture with knee 
disability and a shortened leg, currently rated 30 percent 
disabling; status post right little finger joint dislocation, 
currently rated noncompensable; and residuals of a nasal 
septum deviation, currently rated noncompensable.  His 
combined rating is 60 percent.  As such, the veteran does not 
satisfy the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.  In such an 
instance, the question then becomes whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the evidence of 
record does not support the veteran's claim that his service-
connected disabilities prevent him from working.  While his 
service-connected back and leg disabilities cause difficulty 
in performing some types of physical labor, the medical 
evidence indicates that he is employable.  At his most recent 
VA examination in February 2001, the examiner concluded that 
the veteran was capable of sitting, standing, and walking six 
hours in an eight-hour work day with appropriate breaks.  It 
was noted that, although he had limitations due to his 
musculoskeletal disabilities, he had medium residual 
functional capacity, i.e., he could lift 50 pounds and 
frequently lift 25 pounds.  Similar assessments were 
proffered at VA examinations in September 1999 and December 
1999.  Additionally, an employment form from the veteran's 
last employer, T's Corner, did not show that the veteran left 
his position as a clerk due to his service-connected 
disabilities.  

In a December 2000 letter, a private physician, Harold A. 
Smart, D.O., noted that the veteran had informed him that he 
had been unable to hold down a job anymore secondary to the 
pain from his back disability.  However, Dr. Smart did not 
make his own assessment that the veteran was incapable of 
working but only stated that the veteran would have life long 
pain and disability associated with his back.  Accordingly, 
this statement is not sufficient upon which to base a finding 
of unemployability.  

In conclusion, it is the Board's view that the evidence shows 
that the veteran's service-connected disabilities do not 
prevent all substantially gainful employment.  See Van Hoose, 
supra.  Hence, the Board finds that a total compensation 
rating based on individual unemployability, including on an 
extraschedular basis, is not warranted.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

